DETAILED ACTION
The instant application is a Continuation of USSN 13/510426, which is abandoned. 
 	Claims 116-135 are pending and under consideration.

Specification
The disclosure is objected to because of the following informalities: The first line of the specification should be updated to reflect the current status of all priority applications.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 116-135 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for carrying out the claimed method wherein the RPE cells are obtained by culturing human pPSCs under non-adherent conditions for 7-14 days to form cell masses, culturing the cell masses in adherent culture to generate RPE cells, dissociating the RPE cells from the adherent culture prior to culturing the RPE cells to  does not reasonably provide enablement for carrying out the method using any RPE cells obtained through any method.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

The invention relates to a culture method to obtain a fairly homogenous (95%) population of RPE cells that are ZO-1+, and MITF+ and/or Pax6+. 
Claims are drawn to a method of producing a preparation of RPE that begins with RPE of any source and ends with a highly pure population of >95% of cells positive for ZO-1. The claims encompass any source of RPE cells. However, the specification teaches derivation of RPE from hES cells by culturing hESCs in low attachment to form EBs over 7-12 days. The EBs were then cultured in adherent culture until the emergence of RPE cells with cobblestone morphology and pigmentation, about 14-28 days (see Examples 4-5). RPE clusters were dissociated and recultured until medium pigmentation (Example 6) and grown to confluency to obtain mature RPE (Example 7). Mature RPE of medium pigmentation were cryopreserved (Example 8). The specification does not teach any other method of obtaining and culturing RPE cells to derive a population that is 95% ZO-1+.

Therefore, given the breadth of the claims not limiting how the RPE cells are obtained prior to culture to confluency and given that the specification teaches only one method of cell culture to obtain the claimed cells and the art at the time of filing taught another method led to only a portion of the RPE cells expressing ZO-1 it would have required undue experimentation at the time the invention was made, to determine how to obtain RPE cells such that when cultured to confluency, 95% express ZO-1.

The specification does not describe any means of obtaining RPE other than that set forth above that would end in the final composition as claimed.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 132-135 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over WO 2009/051671 (published 04/23/2009, filed 10/10/2008; citations to the specification refer to paragraph numbers of the USPGPUB 2011/0274662).
The rejected claims are product by process claims. The method claims are not rejected as all of the specific method steps are not carried out by ‘671. However, the steps not taught are carried out on a subset of the cells that are not incorporated into the final product. Thus, it is concluded that the product made by the method does not differ from that of the art. Non-rejected claim limitations are discussed below in the interest of compact prosecution. 
	Claim 132 is drawn to a cryopreserved composition comprising the cells made by the method of claim 116. Claim 133 is drawn to a pharmaceutical preparation, prepared according to the method of claim 116. Claim 134 requires the pharmaceutical preparation be in suspension. Claim 135 requires the pharmaceutical preparation be on a matrix. Claim 116, is drawn to culturing RPE cells in adherent culture (with no recitation of how RPE cells are identified or their purity), characterizing a subset of the RPE cells and when the subset of the cells is found to comprise >95% of said cells expressing ZO-1, a second subset of the cells is formulated as a pharmaceutical preparation or cryopreserved composition. 
‘671 discloses a method of producing RPE cells from human embryonic stem cells or human induced pluripotent stem cells comprising all of the steps disclosed in claim 116 of the present invention, except characterizing a subset of the cells which is not incorporated into the  
 ‘671 teaches in Example 2 at page 51 both cutting pigmented areas (mechanical dissociation) as well as the use of trypsin in a dissociation buffer (claims 20-21). ‘671 teaches propagation in EGM-2 medium followed by MDBK-MM, which were also the media used in propagation in the instant specification (see Examples 7 and 22). ‘671 discusses that the pigmentation is a characteristic of RPE and that the pigment accumulates over time. '671 teaches growth of RPE to a confluent monolayer. The cells of the monolayer accumulate pigment and over the course of time, comprise a medium pigmentation. Dark pigmentation is an indicator of mature RPE.
Claim 122-123 recites numerous markers as potentially being expressed in the isolated RPE cells. These markers are inherent, known markers for RPE and are taught by ‘671. For example, see paragraph 104. These method steps are carried out on a subset of cells that are not incorporated into and do not alter the product obtained. Claim 130 requires >85% viability prior to cryopreservation and claim 131 requires >70% viability post-cryopreservation. ‘671 discusses culture that is up to 99% viable post-cryopreservation. Therefore, at least 85% must have been viable before cryopreservation (see page 33). Again, these limitations are not required by the product claims abut are addressed here for compact prosecution. Claims 134 and 135 require that the pharmaceutical preparation be either in suspension or in a matrix, which is taught by ‘671 at page 8, paragraph 2.
characteristics that are unmentioned by the art are present, absent evidence to the contrary.
See Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) which teaches that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
 See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993), which teaches that a reference teaching a claimed process, wherein one of the claimed properties of a product used in the prior art process is inherent but undisclosed by the reference, may be properly applied as art against the claimed process.
 With regard to step (d) of claim 1, detecting expression of ZO-1 and claim 122, detecting Pax6 and/or Mitf in a subset of cells, this is not taught by ‘671. Detection and characterization of the cells fails to alter the subpopulation of cells that are not utilized in this step and therefore, the final product encompassed by the product by process claims is the same as that obtained without the additional characterization step. 

hESCs were dissociated from
the primary mouse embryonic ﬁbroblast layer by treatment with
0.05% trypsin-EDTA (Invitrogen, Carlsbad, CA, http://www.
invitrogen.com) and were seeded in 6-well low-attachment plates
to allow EB formation in a chemically deﬁned minimal essential
medium (MEM)-based medium (MDBK-GM; Sigma, St. Louis,
http://www.sigmaaldrich.com) containing B-27 supplement (Invi-
trogen) for approximately 7 days and plated on gelatin-coated
(0.1%; Stem Cell Technologies, Vancouver, BC, Canada, http://
www.stemcell.com) dishes until RPE colonies were visible. RPE
was puriﬁed by 3-hour exposure to 4 mg/ml type IV collagenase
(Invitrogen) and manually isolated with a glass pipette. Puriﬁed
RPE was seeded onto gelatin-coated tissue culture plates and
expanded in EGM-2 medium (Lonza Biologics, Basel, Switzer-
land, http://www.lonzabiologics.com) until desired density was
achieved, at which point cultures were reverted to MEM-based
medium (MDBK-MM; Sigma) and cultured until the appropriate
phenotype was achieved. RPE was dissociated from culture using
a 1:1 mixture of 0.25% trypsin-EDTA and Hanks-based cell dis-
sociation buffer (Invitrogen) and was cryopreserved in 90% fetal
bovine serum (HyClone, Logan, UT, http://www.hyclone.com)
and 10% dimethylsulfoxide (Sigma)
v hESCs were dissociated from
the primary mouse embryonic ﬁbroblast layer by treatment with
0.05% trypsin-EDTA (Invitrogen, Carlsbad, CA, http://www.
invitrogen.com) and were seeded in 6-well low-attachment plates
to allow EB formation in a chemically deﬁned minimal essential
medium (MEM)-based medium (MDBK-GM; Sigma, St. Louis,
http://www.sigmaaldrich.com) containing B-27 supplement (Invi-
trogen) for approximately 7 days and plated on gelatin-coated
(0.1%; Stem Cell Technologies, Vancouver, BC, Canada, http://
www.stemcell.com) dishes until RPE colonies were visible. RPE
was puriﬁed by 3-hour exposure to 4 mg/ml type IV collagenase
(Invitrogen) and manually isolated with a glass pipette. Puriﬁed
RPE was seeded onto gelatin-coated tissue culture plates and
expanded in EGM-2 medium (Lonza Biologics, Basel, Switzer-
land, http://www.lonzabiologics.com) until desired density was
achieved, at which point cultures were reverted to MEM-based
medium (MDBK-MM; Sigma) and cultured until the appropriate
phenotype was achieved. RPE was dissociated from culture using
a 1:1 mixture of 0.25% trypsin-EDTA and Hanks-based cell dis-
sociation buffer (Invitrogen) and was cryopreserved in 90% fetal
bovine serum (HyClone, Logan, UT, http://www.hyclone.com)
and 10% dimethylsulfoxide (Sigma)

Claims 132-135 is/are rejected under pre-AIA  35 U.S.C. 102 (a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Lu (June 2009, Stem Cells, 27:2126-2135; IDS).
The rejected claims are product by process claims. The method claims are not rejected as all of the specific method steps are not carried out by ‘671. However, the steps not taught are carried out on a subset of the cells that are not incorporated into the final product. Thus, it is concluded that the product made by the method does not differ from that of the art. 
	Claim 132 is drawn to a cryopreserved composition comprising the cells made by the method of claim 116. Claim 133 is drawn to a pharmaceutical preparation, prepared according to the method of claim 116. Claim 134 requires the pharmaceutical preparation be in suspension. Claim 135 requires the pharmaceutical preparation be on a matrix. Claim 116, is drawn to culturing RPE cells in adherent culture (with no recitation of how RPE cells are identified or their purity), characterizing a subset of the RPE cells and when the subset of the cells is found to comprise >95% of said cells expressing ZO-1, a second subset of the cells is formulated as a pharmaceutical preparation or cryopreserved composition. 
Lu discloses a method of producing RPE cells from human embryonic stem cells (MA01 or MA09 as used in the instant specification) comprising all of the steps disclosed in claim 116 of the present invention, except characterizing a subset of the cells which is not incorporated into the final product. Specifically, Lu teaches culture of the ESCs on low attachment plates to form EBs, as in the instant specification. The EBs of Lu and of the instant invention are then cultured in adherent conditions until RPE cells become visible with mature RPE being obtain after d50 (specification) and d56 (Lu). Lu teaches isolation and culture/propagation of the RPE cells as claimed (claim 116a) by digestion and manual isolation with a glass pipette. Notably, Example 5 of the instant application, relating to human RPE cell derivation from the EBs is nearly identical to the methods of Lu. Lu  further discloses a pharmaceutical preparation comprising the produced 
With regard to step (d) of claim 1, detecting expression of ZO-1 and claim 122, detecting Pax6 and/or Mitf in a subset of cells, this is not taught by ‘671. Detection and characterization of the cells fails to alter the subpopulation of cells that are not utilized in this step and therefore, the final product encompassed by the product by process claims is the same as that obtained without the additional characterization step. 
Given that the art teaches RPE cells derived from the same starting cells using the same method and teaches that the resultant cells exhibit many characteristics demonstrated for the cells of the instant invention, it is maintained that other characteristics that are unmentioned by the art are present, absent evidence to the contrary.
See Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) which teaches that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
 See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993), which teaches that a reference teaching a claimed process, wherein one of the claimed properties of a product used in the prior art process is inherent but undisclosed by the reference, may be properly applied as art against the claimed process.
The cells were thawed and delivered in vivo, supporting that they were both cryopreserved and pharmaceutically formulated, as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Valarie Bertoglio, whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632